Fish, C. J.
The Supreme Court will not interfere with the refusal of the judge of the superior court to grant a mandamus.nisi, calling upon the judge of the city court to show cause why a mandamus absolute should not be made against him, requiring him to hear and determine a given case pending in the city court of which he is judge, and which he has continued to await the final determination of another case which has been appealed from such city court to the superior court; it appearing that there was no abuse of discretion in the ruling made by either of such judges. Judgment affirmed.

All the Justices coneur.